Case 1:18-mj-03744-AMS Document 4 Entered on FLSD Docket 12/10/2018 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                          CASE NO: 18-MJ-3744-SIMONTON

 UNITED STATES OF AMERICA,

                      Plaintiff,
 vs.

 TEVIN D. LAING,

                   Defendant.
 _________________________________/
       DEFENDANT’S INVOCATION OF RIGHTS TO SILENCE AND COUNSEL

        The Defendant, TEVIN D. LAING does hereby invoke his rights to remain silent and

 to Counsel with respect to any and all questioning or interrogation, regardless of the subject

 matter, including, but not limited to: matters that may bear on or relate to arrest, searches

 and seizures, bail, pretrial release or detention, evidence at Trial, guilt or innocence,

 forfeitures; or that may be relevant to sentencing, enhanced punishments, factors applicable

 under the United States Sentencing Guidelines, restitution, immigration status or

 consequences resulting from arrest or conviction; appeals or other post-trial proceedings.

        The Defendant requests that the United States Attorney ensure that this invocation

 of rights is honored, by forwarding a copy of it to all law enforcement agents, government

 officials or employees associated with the investigation of any matters relating to the

 defendant. It is respectfully requested that any contact with the Defendant must be made

 through undersigned Counsel.
Case 1:18-mj-03744-AMS Document 4 Entered on FLSD Docket 12/10/2018 Page 2 of 2



                                             Respectfully submitted,

                                             /s/ Jason W. Kreiss
                                             JASON W. KREISS, ESQ.
                                             Florida Bar Number: 87912
                                             1824 SE 4th Avenue
                                             Fort Lauderdale, Florida 33316
                                             Phone: 954-525-1971
                                             Fax: 954-525-1978
                                             Email: jwk@kreisslaw.com


                          CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing

 motion has been furnished by CM/ ECF to all counsel of record on this 10th day of

 December 2018.

                                               /s/ Jason W. Kreiss
                                                Jason Wyatt Kreiss, Esq.
